106 U.S. 428
1 S.Ct. 417
27 L.Ed. 237
INDEPENDENT SCHOOL-DIST. ACKLEY, HARDIN COUNTY, IOWA,v.HALL.
December 18, 1882.

Galusha Parsons, for plaintiff in error.
A. T. Britton and Walter H. Smith, for defendant in error.
WAITE, C. J.


1
These motions are denied. A failure to annex to or return with a writ of error an assignment of errors, as required by section 997 of the Revised Statutes, is no ground for dismissal for want of jurisdiction. If an assignment is filed in accordance with the requirements of paragraph 4, rule 21, it will ordinarily be enough.


2
There is not in this case such a color of right to a dismissal as to make it proper for us to consider the motion to affirm. Whitney v. Cook, 99 U. S. 607.